            Case 3:16-bk-02232-JAF       Doc 259     Filed 02/26/20    Page 1 of 3




   Dated: February 26, 2020          ORDERED.




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

In re:                                             Case No.: 3:16-bk-02232-JAF

PREMIER EXHIBITIONS, INC., et al.,                 Chapter 11

         Debtors.                    /

             ORDER GRANTING RESPONSIBLE PERSON’S MOTION TO
          APPROVE SETTLEMENT AGREEMENT WITH SELLERS CAPITAL,
               LLC AND SELLERS CAPITAL MASTER FUND, LTD.

         THIS MATTER came before the Court for hearing on February 20, 2020 at 10:00 a.m.

(the “Hearing”) upon the Responsible Person’s Motion to Approve Settlement Agreement with

Sellers Capital, LLC and Sellers Capital Master Fund, LTD [D.E. 251] (the “Motion”), filed by

Mark C. Healy in his capacity as Court-Appointed Responsible Person (the “Responsible

Person”), pursuant to Fed. Bankr. R. 9019, to (1) approve the Settlement Agreement attached to

the Motion as Exhibit “A” (the “Settlement Agreement”) entered into by and among (i) the

Responsible Person, (ii) Sellers Capital, LLC, (iii) and (iii) Sellers Capital Master Fund, LTD.
            Case 3:16-bk-02232-JAF         Doc 259     Filed 02/26/20     Page 2 of 3




The Responsible Person having by submitting this form of order represented that (i) the Motion

was served as required by Fed. Bankr. R. 2002 and applicable Local Rules, (ii) the response time

has expired, and (iii) no one has filed or served on the Responsible Person a response to the

Motion; and the Court, having reviewed and considered the Motion, having taken judicial notice

of the Court record in its entirety, and being otherwise fully advised in the premises, finds that

sufficient and proper notice of the Motion was served on creditors and parties in interest, that the

Settlement Agreement is reasonable and in the best interests of creditors and the Estate, and that

good cause exists to approve the Settlement Agreement, and ORDERS as follows:

       1.      The Motion is GRANTED.

       2.      The Settlement Agreement and all of its terms and conditions are APPROVED.

       3.      All costs advanced by the firm retained to collect the Armada Judgment (the

“Collection Firm”) in seeking to collect the Armada Judgment shall be paid in full.

       4.      After payment of costs to the Collection Firm, the Collection Firm shall receive

25% and Robinson Curley P.C. (“RC”) shall receive 20% of each dollar collected on the Armada

Judgment. For the avoidance of doubt, in the event that RC is retained as the Collection Firm, it

shall receive 45% of every dollar collected on the Armada Judgment.

       5.      The remaining 55% of each dollar collected on the Armada Judgment shall be

paid to RC until the RC Debt, as defined in the Settlement Agreement, is paid in full and then to

Mark Sellers until the Mark Sellers Debt, as defined in the Settlement Agreement, is paid in full.

       6.      After the amounts in paragraphs 3 & 5 above are paid in full, any and all

remaining dollars collected on the Armada Judgment will be distributed as follows:

                i. 25% of each dollar shall be distributed to the Collection Firm;

                ii. 20% of each dollar shall be distributed to RC;

                iii. 10% of each dollar shall be distributed to the Responsible Person; and

                                                 2
             Case 3:16-bk-02232-JAF             Doc 259       Filed 02/26/20       Page 3 of 3




                  iv. 45% of each dollar shall be distributed to Sellers Capital.

        7.       The Responsible Person is also authorized to take all other actions and execute all

documents necessary to effectuate the terms of the Settlement Agreement.

        8.       The Court incorporates the terms of the Settlement Agreement into this Order and

reserves jurisdiction to enforce the terms of this Order and the Settlement Agreement.

                                           ###
Submitted by:
Robert P. Charbonneau
Florida Bar No.: 968234
rpc@agentislaw.com
AGENTIS PLLC
Co-Counsel for Mark C. Healy as Responsible Person
55 Alhambra Plaza, Suite 800
Coral Gables, Florida 33134
T: 305.722.2002
www.agentislaw.com

(Copy furnished to Agentis attorney Robert P. Charbonneau who is directed to serve a copy of this Order upon all
interested parties)




                                                       3
